Title: From George Washington to Brigadier General Charles Scott, 7 November 1778
From: Washington, George
To: Scott, Charles


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 7 Novemr 1778
  
I have your favr of yesterday. I had not the least conception that Colo. Gist’s Comm[issio]n was older than Colo. Henley’s and I yet think there must be some mistake. But be it as it may, I never had any intention of giving him the command when you quit it. If Gist will not be satisfied where he is at present, I must recall him. As Colo. Henley will have the command, you may begin immediately to make him acquainted with the different Channels through which you have obtained intelligence, and communicate to him the orders which you recd for the government and duties of the light Corps. I am &c.
  
  
  
  
P.S. I want to see Colo. Butler upon particular Business, be pleased to ask him to ride up.
  
